FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                   _____________________________

                           No. 1D15-497
                   _____________________________

STATE OF FLORIDA, DEPARTMENT
OF HIGHWAY SAFETY AND MOTOR
VEHICLES,

    Petitioner,

    v.

JAMES M. KAMAU,

    Respondent.
                   _____________________________


Petition for Writ of Certiorari—Original Jurisdiction.

                          October 3, 2018

                  ON MOTION TO ENFORCE MANDATE

PER CURIAM.

     Respondent’s motion to enforce this Court’s mandate in
Florida Department of Highway Safety & Motor Vehicles v.
Kamau, 174 So. 3d 1054 (Fla. 1st DCA 2015), is denied. The
motion is based on the premise that the circuit court did not
comply with our mandate to “follow the correct law” when it
denied Respondent’s petition for writ of certiorari on remand
because the court did not apply Wiggins v. Florida Department of
Highway Safety and Motor Vehicles, 209 So. 3d 1165 (Fla. 2017),
which was issued after the mandate. That premise is flawed
because Wiggins did not overrule the well-established rule cited
in our prior opinion that the circuit court in a first-tier certiorari
proceeding is not permitted to reweigh the evidence presented to
the hearing officer. Rather, the decision merely recognized a
narrow exception to that rule in cases where the hearing officer’s
findings are directly contradicted by a video recording. Id. at
1172, 1175. Here, because there was no video recording of the
stop that led to the suspension of Respondent’s driver’s license,
Wiggins has no bearing on the law that the circuit court was
required to apply in ruling on the petition for writ of certiorari.
Accordingly, because we determined in our prior opinion that the
circuit court “improperly reweighed the evidence concerning the
lawfulness of Respondent’s detention and arrest” when it granted
the petition for writ of certiorari, it follows that the court
complied with the mandate when it declined to “reconsider[] the
merits” and denied the petition on remand. See Brunner Enters.,
Inc. v. Dep't of Revenue, 452 So. 2d 550, 552 (Fla. 1984) (“[I]t is a
well-settled rule of law that ‘the judgment of an appellate court,
where it issues a mandate, is a final judgment in the cause and
compliance therewith by the lower court is a purely ministerial
act.’” (quoting O.P. Corp. v. Vill. of N. Palm Beach, 302 So. 2d
130, 131 (Fla. 1974))).

B.L. THOMAS, C.J., and WETHERELL and RAY, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Christie S. Utt, General Counsel, and Mark L. Mason, Assistant
General Counsel, State of Florida, Department of Highway Safety
and Motor Vehicles, Tallahassee, for Petitioner.

David M. Robbins and Susan Z. Cohen of Epstein & Robbins,
Jacksonville, for Respondent.




                                 2